                                   Case 3:19-cr-00407-SI                                                 Document 42-1                           Filed 01/27/21                       Page 1 of 15



U.S. Departmeol ofllomel:i.ncl Security                                           Subject ID                  366392511                                       Record of D�portable/lnadmissible Alien
Family �nmc tC:i\P!I)                                                                         "firsl                                                                                        Sc.._               liair            Eyes          Cmplxn
MACHIC-XIAP, 11,GUSTIN                                                                                                                                                                     M                    BLK              BRO            MBR
Coumry ofCiti1.enship                                                                          Pi-.s� Number imd Country of lssut!                    Flle- Nmnb�r                          lleight             \Vl'ighl         Occupation
                                                                                                                                             .1'001908000135
GUATEMALA                                                                                                                                    075    .019      557
                                                                                                                                                                                            63              130
U.S A,IJ, ..,                                                                                                                                                                               S-ur:5 .and M.irks
NWDC l623 Bast J Street Suite 5 Taco:ma, WASHINGTON, 98421
Dai:e, Plnci; Time:, and Manner of Lust Entry                                                                                                                                               1�.B.l        mnb-.:r              □ Sin�le
                                                                                                                                                                                           482317BB6                           □ Divorce<!    rll MRrriod
07 /13/�00S,              PHO,     �        -   Witnout rnsp,ec:tion                                                                                                                                                           □ Wi�ower □ e armed
N11mbcr S1r�et, Git}'i 'Pro"vince' (Slj!Le) nnd Country of Jl cmmncnt Rcs-idcncc                                                                                                           Mplhod ur Lulmtio:n/Appn•h<usion

Unknown Address in Al.moronga GUATEMALA                                                                                                                                                    NCA NA

Datt ofBinh                                                                                                      D,1i'e af A..:1in11                 LCX:Htion Code                         A.1/N•ru·                       Dttl�l-lour
                                                           Age: 41                                                                              POO/POO                                    see I-831                       OS/04/20l9 os,10
                                                                                                                09/04/2019
            and nnnuy orilinh                                                                                  A I{ [!I l'Otm . T 1/<l ..,a 1".µ) L1l\ctl O NOi L,J\cd 0                    Dy
.Almoronga, GUATEMALA                                                                                                                                                                       See Narrative

NJV ls,ruin� Pt»! -�� NlV Numhof                                                                                                                                                            StRtn• at l;ntry



Date: Vis.n,l:;sucd                                                                                             Social Security Numb�r                                                      Length ul"Time          Illegally in U.S.

Jn11111l;nHiu11 Recor                                                                                                                       Climinnl R�cord

POSITIVE - See Nar.rative                                                                                                                   see Narrative
:-lame. Ad<lrc;s, 1111u   Natlon11lilv or   ·11Ut18(' (Ma1t1<:11 N•lf•C. If A11pru11rlt.1cl
UNKOWN NATIONALT'l'Y:                  UNITED           STATES
Fillher's Ni\n1e. Nationali1y, lUid AUdi.ree.·s. tfK11own                                                                                            Motlicr\5 Presc1n .and MRido.n Nnmc.s, . �onalitv 1 and Atl1.H'esb, ifK11ow11
DNXNOWN,         UNI!NOWN                                                                                                                           UNKNOWN,          UNKNOWN

�fonicfi OutflirnpeR.y in l) S Neu in lmmcdiarc Poi.�it.,;;Ycin                                                           liingC"rprinted7     W Y�s     D No       Systems Chee.ks        Ch•rg� Cnrle Word,(s)
                                                                                                                                                                    See
None Claimed                                                                                                                                                        Narrative               See Narrative
Name and Addcc» of(Lu,1)(Curre11t) US. Employer                                                                                                                                                            Empl_oyed lro'm/lll

                                                                                                                                                                                                    lit
Nirr3\1vc \OuLlinc panlc. ul nrs under which al1c11 wn� lt;}c.a.1cdJapprchcnde:d lncludc rt.?rnils. 11m ihown nbn-vc rc3i1rJing 11rnc-, pl a.cc nn<l m1:mncr ,,r lasI cnt                            , Rllc.mp�ed cmry, Of a11y 011\cr cuuv, and
el cmenls. which e-s:tabli�h :1dmi nisrr:iliVe andfor oriminal 'w'iol a lion Indicate: m.citn,: �nd roulo pf tn1Vel tt.\ interior,)
FIN: 17184102                                                                                          Left Index finge:i;-print                                           Right Index finge.rpr-int




OTI-IER ALIASES KNOm,J B¥:

RISAJCHE-Cojon, Julio

Subject Health Status

Tbe subject claims good hea.lth. .


 ... (CONTINUED ON I-83l)

                                                                                                                                                     MRON,x--�
                                                                                                                                                     De art         ,��:u-c;r.e;_..,----
Al!.tn h,lls he:cn e:dvis:cd 9fcetmnn1nitatio11 privili:;gt!.s                                                        (D;.o.Lc•lniliill$.

D1:stribu110n.                                                                                                                         Re�e1v�d        S�bj«:l and l)u�umtnt>) 1Report of lnt<rview)

                                                                                                                                                    AARON F;IRACOli'E

                                                                                                                                        on
                                                                                                                                                September 4, 2019
                                                                                                                                                         REINSTATEMENT
                                                                                                                                                                     STR.ICKER, S 3104




                                                                                                                Exhibit R
                                                                                                               Page 1 of 15                                                                                                             MAC 0000044
                         Case 3:19-cr-00407-SI    Document 42-1      Filed 01/27/21   Page 2 of 15

U.S. Department of Homeland Secu r ity
                                                                      .    . p. age tior F•orm ___
                                                                  Continuation                 I -2 13 ____ _


Alien 's Name                                      Fi le Number                Date
MACHIC-XIAP, AGUSTIN                               075 019 557                    09/04/2019
                                                   Event No; P001908000135

Current Administrative Charges

09/04/2019 - 212a9Ai - ALIEN PREVIOUSLY REMOVED ONCE, AS AN ARRIVING ALIEN (NOT AGGRAVATED
FELONS)


Previous Criminal History

On 06/11/2019, the subject was arrested for the crime of 0 Disorderly Conduct" which resulted
in a conviction on 08/12/2019. The subject was sentenced to N/A.

On 06/11/2019, the subject was arrested for the crime of "Driving Under Influence Liquor "
which resulted in a conviction on 08/12/2019. The subject was sentenced to 30 day(s).

On 06/11/2019, the subject was arrested for the crime of "Disorderly Conduct" which resulted
in a conviction on 08/12/2019. The subject was sentenced to N/A.


Records Checked

EARM Poe
CIS Poe
CLAIM Neg
NCIC Pos


ARRESTING AGENTS

ANDREW JOHNSON
AARON KIRACOFE

At/Near

Hillsboro, Oregon


Record of Deportable/Excludable Alien :
SUBJECT, MACHIC-Xiap , Agustin, was b rought to the attention of Deportation Officer (DO)
Kiracofe on 08/13/2019 via a referral from the Washington County Jail.    On that day SUBJECT
had been held in custody at the jail due to the following local criminal charge:

01   ORS   811.705     HIT AND RUN-VEHICLE-INJURY - PEL
02   ORS   164.365     CRIMINAL MISCHIEF lST DEG-FEL
03   ORS   163.195     RECKLESSLY ENDANGERING-MISD
04   ORS   813.010     DUII

The referral was received through the Washington County Jail roster where SUBJECT indicated
that he was a citizen of Guatemala. DO Kiracofe conducted a search through PCQS using the
SUBJECT'S name and date of birth, which revealed he had a previous removal under Alien
Number 075 019 557 . SUBJECT'S Alien Number was submitted to EARM.  The results are included
in the "IMMIGRATION RECORDSn section of this report.  There were also no re cords in CIS or
CLAIMS that would indicate that SUBJECT had been granted admission into, or current status
within the United           Based on the SUBJECT'S statement to the jail of

                                                                     Tille
                                                                                  Deportation Officer


                                                                                        2 _ of _ _5__
                                                                                       __             Pages

 rorm 1-83 I Continuation Page (Rev. 08/01 /07)


                                                       Exhibit R
                                                      Page 2 of 15                                      MAC 0000045
                        Case 3:19-cr-00407-SI     Document 42-1      Filed 01/27/21    Page 3 of 15

U.S. Department of Homeland Security
                                                                       .    . p age .aor
                                                                  C ontinuahon      e    F orm _
                                                                                               I-213
                                                                                                 __ _ _ _ __

Alien's Name                                       File Number                  Date
MACHIC-XIAP, AGUSTIN                    075 Ol.9 557              09/04/2019
                                        Event No: P001908000135
foreign birth, prior criminal history; combined with a lack of known records indicating a
lawful admission into, or status within the United States, there was probable cause for
SUBJECT'S arrest. DO Kiracofe placed an I-247 Immigration detainer and I-200 Warrant of
Arrest for Alien with the Washington County Jail .

On 09/04/2019, Deportation Officers DO Kiracofe and DO Johnson encountered SUBJECT outside
the release area of the Washington County Jail as SUBJECT was being released from the
custody of the Washington County Jail . DO Kiracofe identified himself as a United States
Immigration and Customs Enforcement Officer and proceeded to question SUBJECT as to his
identity and country of citizenship.   SUBJECT freely identified himself as Agustin MACHIC-
Xiap and stated that he was a native and citizen of Guatemala. Additionally, he made no
claim that he received permission to legally enter or remain within the United States, has
no applications, or petitions pending with United States Citizenship and Inunigration
Services or any other agency/element within the Department of Homeland Security. SUBJECT
claimed upon questioning to have no medical problems and two children.

At approximately 5:10 a.m . , DO Kiracofe informed SUBJECT that based on his responses he was
being arrested for violation of immigration law.    SUBJECT was then placed in handcuffs which
were double locked and checked for tightness and he was searched and transported to the
Enforcement and Removal Operations (ERO) office in Portland, Oregon. SUBJECT was served
Form I-871, Notice of Intent/Decision to Reinstate Prior Order.    This process requires
taking a written sworn statement from the alien regarding his biographic information, alien
status, and immigration history .   Prior to any questioning regarding this process, DO
Kiracofe read SUBJECT bis Miranda Rights per the ICE approved Record of Sworn Statement in
Affidavit Form I-877. SUBJECT did not want to proceed with questioning without an attorney
present. DO Kiracofe ceased further questioning.

SUBJECT stated he has fear of persecution or torture if removed from the United States to
Guatemala.

SUBJECT stated he's not associated with a gang.

SUBJECT claimed to have two children who are United States citizens and stated they are in
the care of his wife.  SUBJECT would not give any additional information regarding his wife
and children .

                            has NO reason to believe he is a citizen of the United States.              SDDO
initials

SUBJECT stated he has NO reason to believe that one or both of his parents have any claim to
United States citizenship. SDDO initials

                    no claim to have served in the United States armed forces. SDDO initials


SUBJECT                         h e did not graduate from high school in the United States.           SDbO
initials

SUBJECT stated that he has not earned a GED .              SDDO initials

SUBJECT                         he is not currently attending school in the United States.            SDDO
initials

***IMMIGRATION HISTORY***

Signature                                                            Title
            /                                                                     Deportation Officer


                                                                                        _ _3 _ of ____
                                                                                                    5  Pages

 Forni 1·831 Continuation Page (Rev. 08/0 l/07)


                                                       Exhibit R
                                                      Page 3 of 15                                       MAC 0000046
                        Case 3:19-cr-00407-SI       Document 42-1      Filed 01/27/21    Page 4 of 15

U.S. Department of Homeland Security
                                                                        .   . p age ,.aor F orm ___
                                                                    Contmuatmo                  I-213 ______


Alien's Name                                         File Number                  Date
MACHIC-XIAP, AGUSTIN                                 075 019 557                     09/04/2019
                                                     Event No: P001908000135

SUBJECT claimed to have never applied for or received permission to legally enter or remain
in th.e United States, nor to have any actions pending with U.S. Citizenship and Immigration
Services (USCIS) . Records checks on SUBJECT through the Computer Linked Application
Information Management System (CLAIMS) were negative.
On 10 / 09/1996, SUBJECT was apprehended by ICE. The SUBJECT was granted a Voluntary
Departure by the date of 04/15/1999. SUBJECT did not leave by the date ordered by the
Immigration Judge. SUBJECT was later arrested by ICE and removed through Phoenix, Arizona ,
on 07/13/2005.

*** CRIMINAL HISTORY ***
Records reveal the following known criminal convictions against SUBJECT:

Arrest Agency: BEAVERTON POLICE DEPARTMENT
Arrest Date: 06/11/2019
Charge: CRIMINAL MISCHIEF 2ST DEG - MISDEMEANOR; DUII-MISDEMEANOR; RECKLESSLY ENDANGERING-
MISDEMEANOR
Disposition: Convicted       Disposition Date: 08/12/2019
Case Nwnber: 19CR40477

Arrest Agency: WASHINGTON COUNTY SHERIFFS
Arrest Date: 10/5/2002
Charge: DUII - MISDEMEANOR
Disposition: Convicted       Disposition Date: 12/5/2002
Case Nwnber: D0205481T

Arrest Agency: FOREST GROVE POLICE DEPARTMENT
Arrest Date : 03/09/1998
Charge: FALSE INFO-POLICE OFC-VEH OFF- MISDEMEANOR
Disposition: Convicted       Disposition Date: 03 /25/1998
Case Nwnber: D9801277T

Arrest Agency: HILLSBORO POLICE DEPARTMENT
Arrest Date: 11/22/1997
Charge: DUII- DIVERSION
Disposition: Convicted       Disposition Date: 01/20/1998
Case Number: D9707736T

Arrest Agency: HILLSBORO POLICE DEPARTMENT
Arrest Date : 04 / 20/1997
Charge: FAIL CARRY/PRESENT OP LICENSE- MISDEMEANOR
Disposition: Convicted       Disposition Date: 11/9/2000
Case Number: D9702605T


FBI: 482317EB6
SID# - OR12272056

Form I-871, Notice of Intent/Decision to Reinstate Prior Order, was prepared to be served to
SUBJECT with a list of free legal services and consular rights notification form CNF-1.
SUBJECT i s b e ing prosecuted under 8 USC 1326 and will be transported to the Northern Oregon
Regional Correction Center (NORCOR) for further action on his case .


Signature                                                              T itle
                                         KIRACOFE                                   Deportation Officer


                                                                                           4
                                                                                          ___      5 _
                                                                                              Qf ___   Pages

Form 1-831 Continuation Page ( Rev. 08/0I 107)


                                                         Exhibit R
                                                        Page 4 of 15                                      MAC 0000047
                        Case 3:19-cr-00407-SI       Document 42-1      Filed 01/27/21    Page 5 of 15

U.S. Department of Homeland Security
                                                                           .   . p age f'or FiOrm _
                                                                    C on t muation                I-213
                                                                                                    __ __ _ _ _

Ali en's Name                                        Fi le Number                 Date
MACHIC-XIAP, AGUSTIN                                 075 019 557                     09/04/2019
                                                     Event No: P001908000135


Other Identi fying Numbers

ALIEN-075019557
State Criminal Number/State Bureau Number - OR12272056 (OREGON UNITED STATES)




Signature                                                               Title
                                         KIRACOFE                                   Deportation Officer


                                                                                           5 _ of _ _ s _
                                                                                          __                 Pages

Form 1-83 1 Continuation Page (Rev. 08/01 /07)


                                                         Exhibit R
                                                        Page 5 of 15                                        MAC 0000048
,
                                  •                                            •
            Case 3:19-cr-00407-SI              Document 42-1      Filed 01/27/21          Page 6 of 15




     U.S. Uepartment of Justice                                      f)ccision of the Bo;1rd or l11l111igra_tion ..-\ppcals
    Executive t)fticc for ln1111igration Revic\V


    Falls Church, Virginia 22041



    File:    A75 019 557 - Portland, OR                                    Date:

    In re: AUGUSTIN MACHJC-XIAP

    IN DEPORTATION PROCEEDINGS

    APPEAL

    ON BEHALF OF RESPONDENT:                       Susan Rossiter.• Esq.

    ON BEHALF OF SERVICE: Jeanne Foden-Vencil
                        Assistant District Counsel

    CHARGE:

            Order: Sec.         24l(a)(l)(B),I&NAct [8 lJ\.C.         l25!(a)(l)(B)] ··
                                Entered without inspection

    i\l'l'LICATION: Asylum; withholding ofdeport;1tion



    ORDER:

           · PIJZ CURIAM. The appeal is dismissed. We have reviewed the record of proceedings, the
    I111111igr\1lio11 Judge's decision, and the respondent's contentions on appeal. We conclude that the
    l111migrmio11 Judge correci!y dewrmjned that the rcspondcm failed to establish past persecution, ;i
    well-founded fear of persec11tion, or a.clearprobability of persecution on acco.unt ofaqua)ifying ground
    as setforth at section I 0 l(a)( 42) of the Immigration <md Nationality Ad, 8 U .S.C. 1101 (a)(42). See
    INS\'.                     502 U.S. 478 (1992): INS v. Ctwdoza.-Fonsecq, 480 U.S. 421 (1987); JNS v.
    Steric, 467 U.S. 407 ( 1984); Maller <!fE-·P-. 2 J 1.&N Dec. 860 (BIA 1997); Mealer 1!(S-M-J-, 21
    l&N Dec. 722 (BIA 1997); Mallen>/ S-l'-,21 l&N Dec. 486 (BIA 1996); A4atten4Acosla, 19 J&N
    Dec. 21 J (BIA 1985), a.1· 1111Hlified by Maller   Mogharrabi, 19 l&N Dec. 439 (BIA 1987). The
    Immigration Judge's denial ofasylum and withholding ofcleport11tion under sections 208 ancl243(h) ofthe
    Act, 8 U.S.C. §§ 1158 and 1253(h), is accordingly affirmed.

            FURTHER ORDER: Pursuant to the Immigration .llldge's order and in accordance with our




                                                    Exhibit R
                                                   Page 6 of 15                                                      MAC 0000063
                             •                                             •
       Case 3:19-cr-00407-SI           Document 42-1         Filed 01/27/21       Page 7 of 15




/\75019557

decision in iv/at/er o{Chou/iaris. 16 J&N Dee. l .68 (BIA J 977), therespondent is pennitted to depart
from the United States voluntarily within 30 days from the date of this order or any extension beyond that
time as 1mw be granted by the district director; amL in the event of failure so to depart, the respondent shall
be deported as provided in the Immigration Judge's order.




                                                     2




                                              Exhibit R
                                             Page 7 of 15                                               MAC 0000064
       Case 3:19-cr-00407-SI    Document 42-1       Filed 01/27/21   Page 8 of 15




KAM
                       •                                       •
                      UNITED STATES DEPARTM.ENT OF cTUSTICE
                    EXECUTIVE OFFICE FOR IMMIGRA'rION REVIEW
                               IMMIGRATION COURT
                                Portland, Oregon


      File No.:       A 75 019 557                                   January 15, 1999

      In the Matter of                          )
                                                )
      AGUSTIN MACHIC-XIAP                       ) IN DEPORTATION PROCEEDINGS
                                                )
                               Respondent       )

      CHARGE:           Section 241 (a) (1) (B)         - entry without
                        inspection.

      APPLICATIONS:     Asylum, withholdil'l>:J of d¢portation,             and in the
                        alternative, voluntary departure.


      ON BEHALF OF RESPONDEN'l':                    ON BEHALF .OF SERVICE:

      Nicole Nelson                                 Lisa Beattie
      Immigration Counseling Se.rvic.e              Associate General Counsel
      Portland, Oregon                              INS


                    pRALDECISION OF.THE IMMIGRATION JUDGE

                  Respondent is a 21-year-old man, who admits that he

      is not a citizen or national of the United States,                   that he's a

      native and citizen of Guatemala,              that he had entered the

      United States on or about cTanuary 20, 1996 1 at San Ysidro,

      C<3..li.f.ornia, without inspection.

                  I find therefore based on his admissions,

      deportability is established by evidence that is clear,

      convincing and unequivocal.

                  He has appLied for asylum under Section 208 of the

      Act.   In order to be granted asylum, he must show that he

                                            1




                                     Exhibit R
                                    Page 8 of 15                                    MAC 0000070
       Case 3:19-cr-00407-SI   Document 42-1     Filed 01/27/21   Page 9 of 15




KAM
                      •                                    •
      meets the definition of a refugee in that he has either been

      persecuted in the past or has a well-founded fear of

      persecution based on one of f:ive enumerated grounds, race,

      religion, nationality, membership in a particular social group

      or political opinion.        His application for asylum is also

      concurrently considered as an withholding of deportation under

      Section 243(h) of the Act with the same five enumerated

      groi,.mds, however, with a Atricter burden rather than a well-

      founded fear, a clear probability of persecution.                  The Court

      is aware of the differences of tl:te burdens of proof.

      Withholding is also a perspective on:J.y in nature.                However,

      under the new regulatiol}s, a finding of . past persecution would

      appear to establish withholding also under our regulations
                          1
      we' re under now 1 .but nonethe:l.ess the statute to our structure

      works as I have. indicated.       Al'so withholding of deportation is

      mandatory and not discretionary as asylum is.

                  In this particular case, the evidence can be fairly

      .d1:facribed as the respondent about four or five years ago was

      a.t' bis home with his parents, his older brother and his

      sister.    The respondent is an indian and apparently they were

      living irr ab area of Guatemala where his indian tribe or

      indigenous group of people lived.            The guerrillas who also

      often come from the same group and were particular in those

      years stronger in those areas came to the house apparently

      seeking to forcibly recruit the respondent's brother and the

      A 75 019 557                         2                       January 15, 1999




                                   Exhibit R
                                  Page 9 of 15                                   MAC 0000071
       Case 3:19-cr-00407-SI   Document 42-1   Filed 01/27/21   Page 10 of 15




KAM
                       •                                  •
      respondent.      The respondent's parents were harmed.             They were

      cut.    The extent of their injuries is not know.              However, they

      are still living and apparently in good health at this time.

      So they weren't apparently life threatening or disabling

      according to the respondent.         The respondent's oldei brother

      was seized.      The respondent hid under a bed as well 'as his

      sister and he was not taken.         This could fairly said to have

      occurred sometime probably in 199.5.          After that, the

      respondent fled to a city where his uncle lived, stayed there

      one or two months and then made his way to the United States

      entering in ,January of 1996.        The respondent indicates in a

      phone conversation shortly after his arrival that his mother

      indicated the guerrillas had come looking for him in

      particular and that in follow 1,rp conversations there is

      discussion that the guerrillaaare still in the area or they

      see them walking around.        "There are still problems."           A

      specific·incident related to more recent vintage was with

      regard to guerrilla members stealing rood from the

      respondent's parents.        'l'he respondent's parents and his sister

      are doing well.
                  The respondent also t:estified as he said through his

      mother, but apparently he lived in the village and his next

      door two neighbors, two neighbors were seized by the

      guerrillas before his brother was.

                  Service counsel brings up the possibility of the

      A 75   019 557                       3                     January 15, 1999




                                    Exhibit R
                                  Page 10 of 15                                 MAC 0000072
      Case 3:19-cr-00407-SI   Document 42-1   Filed 01/27/21   Page 11 of 15




KAM
                      •                                  •
      persons had fled to the United States or that they were

      guerrillas members.       The respondent's ultimate response I

      think is a reasonable one.        This is four or :five years ago and

      they haven't been heard from at all.           One would suspect that

      even a guerrilla member would somehow pass a note to.one's

      mother that one was still alive.           So I think his presumptions

      that they met their demise are probably accurate, at least

      reasonable.    It would be reasonable in rnost places that four

      or five years of not only no qop.tact bµtnot even an

      indication or collateral contact as to where a person is would

      be a reasonable presumption.

                 Therefore, .the .respondent bases his claim not on

      past persecution; the incident:: being a c.ollateral witness

      although not se·eing it with hi9 own eyes, but a precipitant

      hearing and at the event, woulpn't be sufficient as in hiding

      to constitute past persecut;i.on in my opinion, but that seizure

      of his brother, the prior seizures or disappearances,               in fact

      the persons have remained, unknown as to their whereabouts,

      the presumption that they met their death, and the gener·al

      nature of the 6ngoing conflict, the guerrillas, in his

      country, constitute the basis for what the Court determines is

      a genuine fear that the respondent has.

                 The fear,    however, has to be objective.ly based, not

      only genui.ne, which i.s rea.l but objectively based on th<=

      conditions in his country.

      A 75 019 557                        4                     January 15, 1999




                                   Exhibit R
                                 Page 11 of 15                                 MAC 0000073
       Case 3:19-cr-00407-SI   Document 42-1   Filed 01/27/21   Page 12 of 15




KAM
                       •                                  •
                   In this particular case, the Court reviewed the

      materials included in the assessment referred, but it appears

      that the respondent although indicated in his application that

      he had help preparing his application indi.cate he spoke

      Spanish and apparently it was a Spanish language interview by

      the asylum office, so the assessment to refer, there was no

      issue made or impeachment brought fo;i:ward by Service counsel,

      but it seems much mone :limited th.an his testimony today.

      That's the only matter of contrary and t)1e Court wouldn't find

      it fair unless it could be estab1i$hed that the respondent is

      quite fluent in Spanish to use                            statements or

      even his limited application to find a ¢ontrary credibility

      finding, and I find him credible.           The issue is not

      credibility.     •rhe issue is dra\'.)ing the appropriate conclusions

      from the facts presented.

                  Likewise, I do not find that the respondent had to

      be able to articulate the political philosophy of the

      guerrillas or articulate the nature of the conflict which was

      ongoing which now has been largely resolved.               At leC>.st it has

      been resolved in that there isn't an active violent conflict

      between guerrilla forces and the government.               There are still

      continuing problems in his country, but there are no longer

      the armed conflict.
                  The caee must be seen therefore in that light.                The

      background evidence submitted by the respondent is somewhat

      A 75 019 557                         5                     January 15, 1999




                                    Exhibit R
                                  Page 12 of 15                                 MAC 0000074
       Case 3:19-cr-00407-SI   Document 42-1   Filed 01/27/21   Page 13 of 15




KAM
                       •                                  •
      stale and it doesn't reflect any particular problem for

      returnees, and I would specifically focus on indigenous

      retu:cnees who would be returning to areas where the guerrillas

      had their strongholds.        It may be true that the families still

      see the same people now walking around.             Apparently the

      conflict is over.        They might be more integrated in the

      community, and this would likely cause fear for the many

      problems that occurred and did occur in t:,hese .areas but this

      appears to be the only evidence          and   th4t maybe without full

      integration there's thievery or other kinds of social

      conflicts as to the current conditions;             The respondent

      himself had no particular political opinion.               However, the

      Court isn't going:to rule out that it was imputed or even a

      greater mix between political                   and race even if it were

      the guerrillas wh.o were indigepous themselves were seeking not

      only to recruit but t.o also pacify the other indigenous so as

      to .not take up against them through their actions.               However,

      even if that could be an articulated basis, in this particular

      case there was no past persecution.            So that articulated basis

      doesntt matter.     The current conditions, even if this is an

      articulated basis, don't ei:cist any longer where that is the

      case.   The current conditions are fear because old fears don't

      subside easily and other genuine fears have still other social

      conflicts.     I do not find therefore that the respondent has

      demonstrated that he has been persecuted in the past or has a

      A 75 019 557                         6                    January 15, 1999




                                    Exhibit R
                                  Page 13 of 15                                 MAC 0000075
      Case 3:19-cr-00407-SI     Document 42-1       Filed 01/27/21   Page 14 of 15




KAM
                      •                                        •
      well-founded fear of persecution on one of the enumerated

      grounds or even a combination articulated by the Court in this

      case.     Therefore, he has not demonstrated qualifiµi'ition for

      asylum.     On the same basis, he hasn't demonstrated

      qualification for withholding of deportation.

                   The respondent in the alternative has requested 90

      days voluntary departure.          This is not opposed by the

      Immigration Serviqe, and he has offered tln"ough counsel that

      he has the means and willingness to dep(1rt.

                  Therefore,      the order of the                   is as follows:

      the respondent's request for asylum a:P.dwithholding of

      deportation be denied.         In the alternative, the respondent: is

      granted voluntary departure oµ or before April 15, 1999, or
                           .                .
      any extension granted by the r:i?.strict: Director of the

      Imniigrat:ion and Naturalization. Service.               If the respondent

      fails to obey that order, the order would automatically become

      an order of deportation to Guatemala.

                  DATED:       ,January 15, 1999.




                                                    MICHAEL IL BENNETT
                                                    Immigration Judge




      A 75 019 557                              7                     January 15, 1999




                                      Exhibit R
                                    Page 14 of 15                                     MAC 0000076
                                                   •
Case 3:19-cr-00407-SI   Document 42-1   Filed 01/27/21   Page 15 of 15




                •
                            CERTIFICATE PAGE



     I hereby certify that the attached proceeding before

,JUDGE MICHAEL H. BENNETT

in the matter of:

                          AGUSTIN MACHIC-XIAP

                              A 75 019 557

                            Portland, Oregon

was held as herein appears, and thi'\t this is the original

transcript thereof for the file 6f the Executive Off ice for

Immigration Review.




                               "'(./LALt)f J   () •
                             (KatJ;yn A! Mirfin,
                                                      .!J?u: .fl . '--.__
                                    Deposition Services, Inc.
                                    6245 Executive Boulevard
                                    Ro.ckville, Maryland 20852
                                    (301) 881-3344


                                          March 30 1999
                                        (Completion Date)




                             Exhibit R
                           Page 15 of 15                                 MAC 0000077
